Citation Nr: 0813469	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-09 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Evaluation of right ear otitis media, currently rated as 
20 percent disabling.  

2.	Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1973 to November 
1973.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.     

The increased rating issue for otitis media is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
service-connected disabilities have not rendered him 
unemployable under VA guidelines.  


CONCLUSION OF LAW

The schedular criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.341(a), 4.16(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to a TDIU.  In the interest of 
clarity, the Board will initially discuss whether this claim 
has been properly developed for appellate purposes.  The 
Board will then address the merits of the claim, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here letters from 
VA dated in August 2003, March 2005, and March 2006.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements that comprise his claim and of the 
evidence needed to substantiate the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claim.  And VA provided 
notification to the veteran prior to the initial adjudication 
of his claim in December 2003.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided 
to a claimant before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not provide the veteran with notice on disability 
evaluations and effective dates until March 2006, after the 
initial adjudication in December 2003.  See Dingess/Hartman, 
supra.  Nevertheless, the Board finds that any presumed 
prejudice incurred by the veteran is rebutted by the record, 
and that proceeding with a final decision is appropriate 
here.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  As will be noted below, the 
veteran's claim will be denied.  So no evaluation or 
effective date will be assigned here.  Moreover, the Board 
notes that, following full and proper notice, VA, in 
accordance with Mayfield, readjudicated the veteran's claim 
in June 2006 and December 2007 Supplemental Statements of the 
Case.  As such, the veteran will not be negatively affected 
by the untimely notice here.  In sum, the Board finds that VA 
satisfied VCAA notification requirements in this matter.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before hearings to voice his 
contentions.  And VA provided the veteran with compensation 
examination.         

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for a TDIU

The veteran claims entitlement to a TDIU.  In the December 
2003 rating decision on appeal, the RO denied the veteran's 
claim.  The Board agrees with that decision.    

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See 
also 38 C.F.R. § 3.321(b); Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

In this matter, the veteran is service connected for right 
ear otitis media at 20 percent disabling, for bilateral 
hearing loss at 10 percent disabling, and for tinnitus at 10 
percent disabling.  The veteran is not eligible for a TDIU 
because, of his service-connected disorders, the highest 
rated disability evaluation is 20 percent.  His TDIU claim 
therefore falls short of the requisite 40 percent threshold 
noted under 38 C.F.R. § 4.16.  See also 38 C.F.R. § 4.25.  
Hence, the evidence does not show that the veteran is 
"unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities."  
38 C.F.R. § 4.16(a).  The evidence therefore preponderates 
against his claim for a TDIU.  The benefit-of-the-doubt rule 
does not apply here.  38 U.S.C.A. § 5107(b).  

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2007).  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).







The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter, and those statements 
from his family members.  While these statements may be 
viewed as evidence, the Board must also note that laypersons 
without medical expertise or training are not competent to 
offer medical evidence on matters involving diagnosis and 
etiology.  Therefore, the statements alone are insufficient 
to prove the veteran's claim.  Ultimately, a lay statement, 
however sincerely communicated, cannot form a factual basis 
for granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Entitlement to a TDIU is denied.    


REMAND

The veteran has not undergone VA compensation medical 
examination for his service-connected otitis media since June 
2005.    

Moreover, the Board finds additional VCAA notification 
necessary for his claim for increased rating.  In January 
2008, the U.S. Court of Appeal for Veterans Claims (Court) 
issued its decision in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In that decision, the Court addressed VA claims 
for increased compensation.  

In relevant part, the Court stated in Vazquez-Flores that, if 
the diagnostic code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

As indicated earlier, the RO has submitted to the veteran 
three VCAA letters.  But none of these letters addresses the 
disability criteria in the diagnostic codes pertaining to the 
disorder at issue here (i.e., DCs 6200 and 8209).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit to the veteran 
a new VCAA letter addressing the 
veteran's increased rating claim for 
right ear otitis media.  See Vazquez-
Flores, supra.  

2.  In the letter, the RO should advise 
the veteran that he may submit evidence 
showing any effects of worsening, or 
increase in severity, upon his 
employment and daily life.  

3.  In the letter, the RO should 
provide specific notification of the 
criteria in the DCs at issue here - DCs 
6200 and 8209.   

4.  The veteran should then be scheduled 
for a VA examination with an appropriate 
specialist in order to determine the 
nature and severity of his otitis media 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The veteran's 
complaints should be recorded in full.  
 
5.  The RO should then readjudicate the 
issue on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


